Citation Nr: 1229505	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from February 1983 to June 1991. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability was before the Board in September 2007 and August 2010.  

In this decision, for reasons and bases that will be discussed, the Board, unlike the RO, is reopening this claim because there is new and material evidence.  But rather than immediately readjudicating the claim on its underlying merits, the Board instead is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC. for further development.

There is just one other preliminary point also worth mentioning.  In September 2010, the Veteran raised arguments in regard to service connection for a cervical spine disability.  As the Agency of Original Jurisdiction (AOJ), the RO must consider this claim in the first instance.  Therefore, the Board does not have jurisdiction over this claim and is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  In an August 1997 decision, the RO initially considered and denied the Veteran's claim for service connection for a low back disorder, which she alleged was a residual of an injury she had sustained while in the military; however, the RO concluded the claim was not well grounded because she did not present evidence of a chronic low back disability that was related to military service.  She did not appeal this decision and pertinent additional evidence was not received within one year of notification of the August 1997 rating decision.

2.  Evidence received since the RO's August 1997 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1997 RO decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether there is new and material evidence to reopen a claim for service connection for a low back disability, and, if so, whether service connection is warranted

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, however, the Board is reopening the claim on the basis of new and material evidence.  So any failure in VA's duties to notify and assist is nonprejudicial.

The RO considered and denied the Veteran's claim for service connection for a low back disability in an August 1997 rating decision.  The Veteran did not appeal the decision.  Thus, the RO's August 1997 decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).

The Veteran's appeal of this decision forms the basis of the present appeal.  At no time during the adjudication process has the RO reopened the claim and addressed the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the August 1997 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the August 1997 decision included: service treatment records; VA treatment and examination reports; and applications for benefits as well as statements from the Veteran.

New evidence added to the record since the August 1997 decision includes: private as well as VA examination and treatment reports; and statements from the Veteran.  

In the August 1997 decision that denied a claim of service connection for a low back disability on the merits, the RO considered the evidence and noted that the Veteran's service treatment records reflected that she was treated on one occasion in July 1985 for back strain.  There was no record of recurring treatment or problems.  She failed to report a back problem at service discharge.  The RO determined that her low back condition was not chronic in nature and denied the claim.  

A review of the new evidence added to the record since the August 1997 decision includes VA treatment records showing that the Veteran continues to complain of and receive medication for her complaints of back pain.  She also has added additional details regarding her inservice injuries.  She now indicates that she injured her back on more than one occasion and that her back symptoms have continued since service discharge.  It is arguable that the statement regarding a continuity of symptoms, are both new and material since such a continuity of symptoms is one way of showing a link to service.  Her statements are presumed credible for purposes of reopening the claim.  

Furthermore, a VA examiner in January 2008 diagnosed degenerative disc disease (DDD).  Since there is now a diagnosed chronic disorder (although the opinion is unfavorable), it is new and material as far as it concerns this claim and sufficient to reopen this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).


ORDER

As new and material evidence has been received to reopen a claim for service connection for a low back disability, the claim to this extent is granted.



REMAND

The Board having found evidence regarding the Veteran's claim for service connection to be new and material under 38 C.F.R. § 3.156(a), and having resultantly reopened the claim, it is now incumbent upon the RO to adjudicate the claim on its underlying merits-i.e., on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to adjudicate the claim for service connection for a low back disability in the first instance, unless specifically granting the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Generally, an appeal must be remanded for RO consideration unless there is a waiver from the Veteran; or no prejudice would result from the Board's immediate adjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Although the Board sincerely regrets the additional delay, it is necessary to ensure that the Veteran's regulatory rights are maintained and that she is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete any additional development deemed appropriate and then readjudicate the reopened claim on appeal for service connection for a low back disability on a de novo basis. 

2.  If the benefit sought is not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


